Citation Nr: 0940145	
Decision Date: 10/22/09    Archive Date: 10/30/09

DOCKET NO.  08-21 370	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to a total disability evaluation based upon 
individual unemployability due to service-connected 
disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Finn, Associate Counsel


INTRODUCTION

The Veteran had active service in the United States Navy from 
November 1941 to January 1946.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2007 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Boston, Massachusetts.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009); 38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDING OF FACT

Resolving all reasonable doubt in the Veteran's favor, the 
evidence shows that the Veteran is unable to secure or follow 
a substantially gainful occupation, considering his 
educational and occupational background, as a result of his 
service-connected disabilities.


CONCLUSION OF LAW

The criteria for a total disability rating based on 
individual unemployability due to service-connected 
disabilities have been met.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. §§ 3.102, 3.340, 3.341, 4.3, 4.15, 4.16, 4.19 
(2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA) was enacted.  VCAA has since been codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; see 
also 38 C.F.R. § 3.159.  This change in the law is applicable 
to all claims filed on or after the date of enactment of 
VCAA, or filed before the date of enactment and not yet final 
as of that date. 

The VCAA is not applicable where further assistance would not 
aid the Veteran in substantiating his claim.  Wensch v. 
Principi, 15 Vet. App. 362 (2001); 38 U.S.C.A. § 5103A(a)(2) 
(the Secretary not required to provide assistance 'if no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim'); see also VAOPGCPREC 5-2004; 69 
Fed. Reg. 59989 (2004) (holding that the notice and duty to 
assist provisions of the VCAA do not apply to claims that 
could not be substantiated through such notice and 
assistance).  Given the favorable action taken below, no 
further assistance in developing the facts pertinent to this 
limited matter is required at this time.

TDIU

A total disability rating based on individual unemployability 
may be assigned upon a showing that a Veteran is unable to 
secure or follow a substantially gainful occupation due 
solely to impairment resulting from his or her service-
connected disabilities.  See 38 U.S.C.A. § 1155; 38 C.F.R. 
§§ 3.340, 3.341, 4.16.  Consideration may be given to a 
Veteran's level of education, special training, and previous 
work experience, but age and the impairment caused by 
nonservice-connected disabilities are not for consideration 
in determining whether such a total disability rating is 
warranted.  See 38 C.F.R. §§ 3.341, 4.16, 4.19.  Marginal 
employment, defined as an amount of earned annual income that 
does not exceed the poverty threshold determined by the 
United States Department of Commerce, Bureau of the Census, 
shall not be considered substantially gainful employment.  38 
C.F.R. § 4.16(a).

Furthermore, a total disability rating may be assigned where 
the combined rating for the Veteran's service-connected 
disabilities is less than total if the disabled Veteran is 
unable to secure or follow a substantially gainful occupation 
as a result of service-connected disabilities.  Specifically, 
if there is only one such disability, this disability shall 
be ratable at 60 percent or more; if there are two or more 
disabilities, there shall be at least one ratable at 40 
percent or more and sufficient additional disability to bring 
the combined rating to 70 percent or more.  38 C.F.R. 
§§ 3.340, 3.341, 4.16(a).  In exceptional cases, an extra-
schedular rating may be assigned on the basis of a showing of 
unemployability alone.  See 38 C.F.R. § 4.16(b).  

In this case, the Veteran's service-connected disabilities 
include hearing loss (40 percent rating), tinnitus (10 
percent rating), and status post nasal injury with chronic 
rhinitis, hypertrophied nasal turbinates, and chronic ethmoid 
(30 percent rating).  The Veteran's combined disability 
evaluation due to multiple injuries incurred in service is 
60.  See 38 C.F.R. § 4.16(a).  This evaluation meets the 
schedular criteria for consideration of TDIU under 38 C.F.R. 
§ 4.16(a), and the question thus becomes whether these 
disabilities, in and of themselves, precludes the Veteran 
from securing or following a substantially gainful 
occupation.

In this regard, the Board has considered the Veteran's 
educational and employment background.  The June 2001 VA Form 
21-8940 (Veteran's Application for Increased Compensation 
Based on Unemployability) indicates that the Veteran 
completed high school.  The Veteran appears to have no other 
education or training.  He reported that he had last worked 
full-time in January 1987 in an automotive service.  

As to whether the Veteran's service-connected disabilities 
preclude substantially gainful employment, the objective 
medical evidence in favor of TDIU consists of statements from 
the Veteran's private audiologists that essentially state 
that the Veteran sensori-neural hearing loss contributes to 
his inability to be gainfully employed.  (See March 2008 
Written Statement from Dr. J.T. and July 2007 Written 
Statement from Dr. J.D.)  Further, a written statement from a 
prior employer stated, in essence, that the company attempted 
to train the Veteran, but that his hearing ability precluded 
him from doing the job.  

The objective medical evidence against TDIU consists of the 
July 2007 VA examiner's opinion that stated the Veteran's 
hearing loss should not interfere with most occupations as 
the use of amplification could significantly improve hearing 
in most listening situations.  The VA examiner further stated 
that with the use of hearing aids a Veteran with this type of 
hearing loss should be able to engage in most occupations (as 
employers must make reasonable accommodations under the 
Americans with Disabilities Act).

In various written statements, the Veteran stated that he has 
difficulty hearing people even with hearing aids (i.e., 
distinguishing the words).  He also stated that he has 
difficulty reading their lips.  He stated that he applies for 
various job positions, but is never hired.  (See July 2007 
Written Statement).  

In Hatlestad v. Derwinski, 5 Vet. App. 524, 529 (1993), it 
was held that the central inquiry in determining whether a 
Veteran is entitled to a total rating based on individual 
unemployability is whether the Veteran's service-connected 
disabilities alone are of sufficient severity to produce 
unemployability.  In Hodges v. Brown, 5 Vet. App. 375 (1993) 
it was held that while a Veteran could undertake employment 
despite his service-connected disabilities, he was unable to 
secure employment because of his physical disabilities.  
Thus, in Hodges, the Veteran was found to be unemployable.

Further, in a pertinent precedent decision, the VA Office of 
General Counsel concluded that the term unemployability, as 
used in VA regulations governing total disability ratings, is 
synonymous with an inability to secure and follow a 
substantially gainful occupation.  VAOPGCPREC 75-91, 57 
Fed.Reg. 2317 (1992).

The Board believes that the reasoning in Hodges, supra, also 
applies to this case.  The medical evidence in the file 
appears to support the contentions that the Veteran is unable 
to obtain and maintain gainful employment.  Although it may 
be argued that the Veteran could obtain a position that does 
not require social interaction; given the nature of the 
Veteran's condition, it would be highly unlikely that he 
would be retained in a position, particularly in light of his 
limited formal education, as evidenced by the July 2007 
written statement from the Veteran's prior employer.

Further, the Board finds that the 2007 VA examiner's opinion 
is less probative than the private audiological opinions in 
that the VA examiner's used the terms "should" and "could" 
when rendering her opinion, which is simply to speculative to 
overcome the equivocal opinions from the private 
audiologists.  Bloom v. West, 12 Vet. App. 185, 187 (1999) (A 
medical statement using the term "could," or in the moving 
party's case, "may" or "possibly," without supporting 
clinical data or other rationale, is too speculative in order 
to provide the degree of certainty required for medical nexus 
evidence);  see also Bostain v. West, 11 Vet. App. 124, 127-
28; Obert v. Brown, 5 Vet. App. 30, 33 (1993) (a medical 
opinion expressed in terms of "may" also implies "may or may 
not" and is too speculative to establish medical nexus); and 
Warren v. Brown, 6 Vet. App. 4, 6 (1993) (doctor's statement 
framed in terms such as "could have been" is not probative).

Although the entire record is not without a measure of 
ambiguity, the Board concludes that the totality of the 
evidence in the file appears to be in favor of the Veteran's 
claim.  As the Board is are unable to conclude that the 
preponderance of the evidence is against the claim, the claim 
may not be denied.  Therefore, pursuant to 38 C.F.R. § 
4.16(a), the Board concludes that the Veteran's service-
connected disabilities render him unable to attain and 
maintain gainful employment, and a total disability rating 
for compensation based on individual unemployability due to 
the service-connected disabilities is warranted.


ORDER

Entitlement to a total disability rating based on individual 
unemployability is granted; subject to the provisions 
governing the award of monetary benefits. 




______________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


